Citation Nr: 0822584	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-06 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right hip, secondary to residuals of a back injury with 
sclerosis of the right sacroiliac joint and muscle spasm. 

2.  Entitlement to service connection for arthritis of the 
back, secondary to residuals of a back injury with sclerosis 
of the right sacroiliac joint and muscle spasm. 

3.  Entitlement to an increased evaluation for residuals of 
back injury with sclerosis of the right sacroiliac joint and 
muscle spasm, currently evaluated as 40 percent disabling. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) by reason of service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April 2004 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefits sought on appeal.  

In June 2008, the veteran's motion to advance the appeal on 
the Board's docket was granted due to advanced age.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The issue of entitlement to a total disability evaluation 
based on individual unemployability due to service-connected 
disabilities will be addressed in the REMAND portion of the 
decision below.  


FINDINGS OF FACT

1.  The veteran is not currently shown to have of arthritis 
of the right hip.  

2.  Arthritis of the back is not shown to be causally or 
etiologically related to the service connected residuals of 
back injury with sclerosis of the right sacroiliac joint and 
muscle spasm.  

3.  On April 24, 2008, at the BVA hearing, and prior to the 
promulgation of a decision in the appeal, the veteran 
withdrew the appeal of the issue of entitlement to an 
evaluation in excess of 40 percent for residuals of back 
injury with sclerosis of the right sacroiliac joint with 
muscle spasm.  


CONCLUSIONS OF LAW

1.  Arthritis of the right hip is not proximately due to or 
the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).  

2.  Arthritis of the lumbar spine is not proximately due to 
or the result of service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2007).  

3.  The criteria have for withdrawal of the Substantive 
Appeal concerning the claim for an increased evaluation for 
residuals of back injury with sclerosis of the right 
sacroiliac joint with muscle spasm have been met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in January 2004, April 2006 and April 2007.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
assistance to the veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

I.  Factual Background

By a rating action in January 2002, the RO granted service 
connection for residuals of back injury with sclerosis of the 
right sacroiliac joint and muscle spasm; a 20 percent 
disability rating was assigned, effective November 16, 2000.  

Medical evidence of record from 2002 through 2006, VA as well 
as private treatment reports, show that the veteran received 
ongoing clinical evaluation and treatment for symptoms 
associated with residuals of back injury.  Among these 
records is a treatment report from Dr. Murali M. Angirekula, 
dated in November 2002, indicating that the veteran had a 
recent MRI of the lumbar spine, which showed degenerative 
disc disease.  Following a physical examination, the veteran 
was given an impression of low back pain from facet 
arthropathy and degenerative disc disease.  An office note 
from Dr. Vinod K. Malik, dated in April 2003, reflects a 
diagnosis of low back pain and degenerative joint disease.  
During a clinical visit in May 2003, the impression was 
residual low back pain, most likely secondary to right 
sacroiliac joint osteoarthritis.  In an office note, dated in 
July 2003, Dr. Malik noted that the veteran is suffering from 
low back pain, osteoarthritis, sacroiliac joint and 
degenerative joint disease of the spine.  The impression was 
low back pain; osteoarthritis, bilateral sacroiliac joints; 
and status post successful sacroiliac joint injections.  

On the occasion of a VA examination in August 2003, the 
veteran reported difficulty standing for protracted periods 
of time due to recurrent back pain.  The veteran complained 
of a dull, constant pain in his lower lumbar region with an 
occasional sharp pain without any significant radiation.  It 
was noted that x-ray study of the lumbar spine revealed 
moderate L5/S1 lumbar degenerative disk disease.  X-ray study 
of the hip revealed no evidence of gross fracture, 
dislocation, or gross degenerative changes.  The impression 
was lumbar degenerative disk disease without significant 
radiculopathy and moderate mechanical low back pain secondary 
to degenerative disk disease.  The examiner stated that the 
veteran's current intervertebral disk disease is just as 
likely as not secondary to the normal aging process.  

In a March 2004 medical statement, Dr. Jack E. Pulwers 
reported that the veteran suffers from degenerative disk 
disease, degenerative joint disease and intervertebral 
syndrome of the lumbar spine.  He is in constant pain in the 
lumbar region and has had no relief with non-steroidal anti-
inflammatory or narcotic pain relievers.  

Following another VA examination in December 2004, the VA 
examiner opined that the veteran's current intervertebral 
disk disease is just as likely as not secondary to a normal 
aging and unrelated to the lumbosacral strain secondary to 
the motor vehicle accident in service.  

In a report of contact (VA Form 119), dated in April 2006, 
the veteran requested service connection for arthritis of the 
right hip and back, claiming both as secondary to his 
service-connected residuals of back injury.  

The veteran was afforded a VA examination in July 2006, at 
which time he reported increasing problems with right hip 
pain which he felt was associated with his low back symptoms.  
The veteran also reported great difficulty with activities of 
daily living due to severe mechanical low back pain, which he 
also felt was related to disc disease, secondary the 
residuals of his inservice back injury.  The veteran 
complained of dull constant pain in the lower lumbar region 
with radiation into his right sacroiliac joint.  The veteran 
also complained of pain in the right sacroiliac joint area; 
he denied any anterior inguinal or lateral hip joint pain.  
X-ray study of the lumbar spine revealed moderate L5/S1 
lumbar degenerative disc disease, osteoporosis, and healed L5 
compression fracture.  X-ray study of the right hip was 
normal.  The pertinent diagnoses were lumbar degenerative 
disc disease, without significant radiculopathy; moderate 
mechanical low back pain, secondary to disc disease; 
osteoporosis of the lumbar spine with a healed compression 
fracture of the L5; bilateral lower extremity idiopathic 
peripheral neuropathies; and normal right hip exam.  

At his BVA hearing in April 2008, the veteran indicated that 
he did not know that he had arthritis; he stated that he had 
gone to a lot of doctors over the years, but no one ever told 
him what he had.  The veteran testified that the doctors at 
Palm Coast told him that he has arthritis, and he was told 
that it is related to his back injury.  The veteran stated 
that they have never diagnosed him with arthritis of the 
right hip.  

Submitted at the hearing was is a medical statement from Dr. 
Julia A. Trautschold, dated in December 2007, indicating that 
the veteran has been under her care since February 2007, 
during which time he has had ongoing and significant pain and 
disability secondary to ongoing and chronic low back pain.  
Dr. Trautschold stated that those symptoms are secondary 
severe osteoarthritis due to an injury sustained in June 
1946; he has been treated with extensive physical therapy 
with little improvement in his symptoms.  

Received in May 2008 were additional VA progress notes, dated 
from March 2008 through May 2008.  These records essentially 
reflect findings of CT scan of the lumbar spine, which 
revealed mild degenerative changes in the lumbar spine.  Also 
received was a copy of the December 2007 from Dr. 
Trautschold.  

II. Legal Analysis-Service Connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Prior to October 10, 2006, the provisions 
of 38 C.F.R. § 3.310 directed, in pertinent part, that a 
disability which is proximately due to or the result of a 
service- connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  The United 
States Court of Appeals for Veterans Claims (Court) clarified 
that service connection shall be granted on a secondary basis 
under the provisions of 38 C.F.R. § 3.310(a) where it is 
demonstrated that a service-connected disorder has aggravated 
a nonservice-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

On October 10, 2006, the VA amended the provisions of 38 
C.F.R. § 3.310.  The amended regulation, in pertinent part, 
states that:

(a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service- 
connected disease or injury shall be service connected. When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition. 

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service- 
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice- 
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  See 38 C.F.R. § 3.310(b) (effective October 
10, 2006).  This case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
impact the outcome of the appeal.

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. 38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

A. Arthritis of the Right Hip.

The veteran contends that he has right hip pain, which is due 
to arthritis in the right hip, which he developed as a result 
of the residuals of his back injury.  He is in receipt of 
compensation for residuals of back injury with sclerosis of 
the right sacroiliac joint and muscle spasm.  However, there 
is no evidence of record that the veteran currently suffers a 
right hip disorder, to include arthritis of the right hip.  
Significantly, on the occasion of a VA examination in July 
2006, x-ray study of the right hip was negative and the 
clinical impression was normal right hip examination.  

Without a current diagnosis of arthritis of the right hip, 
the veteran's claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992) ("absent proof of the existence of the 
disability being claimed, there can be no valid claim").  The 
Board does not doubt the veteran sincerely believes he has a 
current right hip disability that is due to his service-
connected back injury.  However, there is no indication that 
he has the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu, supra.  

B. Arthritis of the Lumbar Spine.

Here, the medical evidence shows that the veteran has 
arthritis and degenerative disc disease of the lumbar spine.  
However, it is not established that either is proximately due 
to or the result of his service-connected back injury.  
Following a thorough review of the claims folder in December 
2004 and July 2006, VA examiners have specifically opined 
that the veteran's lumbar arthritis and disc disease are not 
caused by a service injury, but rather a normal aging 
process.  The examiners were clear that the service-connected 
back disorder did not cause the veteran to develop 
degenerative joint and disc disease in the lumbar spine.  

In this regard, the Board notes that a December 2007 letter 
from Dr. Trautschold, a private physician, states that the 
she had been treating the veteran since February 2007, and 
determined that he had ongoing and chronic low back pain 
secondary to severe osteoarthritis due to the original injury 
suffered while in the service.  However, Dr. Trautschold did 
not provide any basis for her conclusions in his letter, and 
there is no indication that she reviewed the veteran's 
reports and medical history prior to rendering her opinion.  
In contrast, the VA examiners reviewed the veteran's 
treatment records, and provided a rationale for his opinions 
and conclusions.  Therefore, the Board assigns very little 
probative value to the opinion of Dr. Trautschold.  Although 
the opinion of Dr. Trautschold is positive evidence, it is 
far less probative than the more thorough VA medical opinion.  

Thus, the Board finds that the preponderance of evidence is 
against the claim for secondary service connection.  As the 
preponderance of the evidence is against the veteran's claim 
for secondary service connection, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

III. Evaluation of Residuals of Back Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.  

In this case, the veteran withdrew his appeal of entitlement 
to an increased evaluation for residuals of back injury with 
sclerosis of the right sacroiliac joint and muscle spasm 
during the BVA hearing held in April 2008.  Thus, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter and it is dismissed.  



ORDER

Service connection for arthritis of the right hip, secondary 
to the service-connected residuals of a back injury with 
sclerosis of the right sacroiliac joint and muscle spasm, is 
denied.  

Service connection for arthritis of the back, secondary to 
the service-connected residuals of a back injury with 
sclerosis of the right sacroiliac joint and muscle spasm, is 
denied.  

The appeal on the claim of entitlement to an increased 
evaluation for residuals of back injury with sclerosis of the 
right sacroiliac joint and muscle spasm, is dismissed.  



REMAND 

A preliminary review of the record with respect to the 
veteran's claim for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities discloses a need for further development prior 
to final appellate review.  In this regard, the Board finds 
there are conflicting opinions in the record regarding the 
impact of the veteran's service-connected disabilities on his 
employment.   

In a statement, dated in March 2004, Dr. Jack E. Pulwers 
stated that the veteran is unable to work due to pain and 
loss of range of motion and that he has decreased ability to 
sit and stand.  He has neuropathy symptom on the left calf 
and leg.  He is able to sit only for 10 to 15 minutes; and, 
he has used a TENS unit with no relief.  

However, following a VA examination, in December 2004, the 
examiner stated that the veteran's back strain would not be 
an individual source of unemployability.  He also stated that 
the veteran's current unemployability would rest with his 
other orthopedic conditions, as well as the fact that the 
veteran has atrial fibrillation and general debility 
secondary to being 78 years old.  

In addition, the record shows that while the veteran has 
undergone several examinations, none of the examiners has 
addressed whether he is unable to obtain or maintain 
substantially gainful employment due to all of his service-
connected disorders alone.  In December 2004, the VA examiner 
only considered the veteran's back disorder and not his 
service-connected shoulder disabilities.  The Court has held 
that in the case of a claim for a total rating based on 
individual unemployability, the duty to assist requires VA to 
obtain an examination which includes an opinion on what 
effect the veteran's service-connected disabilities have on 
his ability to work.  See Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  As such, the Board believes that the veteran 
should be afforded an addition VA examination to obtain an 
opinion as to whether the combination of his service 
connected disabilities renders him unemployable.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The veteran should be afforded an 
examination of his service connected back 
and bilateral shoulder disabilities to 
ascertain the severity and manifestations 
of his service-connected disabilities and 
the degree of impairment these 
disabilities cause in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's back and 
bilateral shoulder disabilities in 
detail.  The examiner is further 
requested to offer an opinion as to the 
degree of functional impairment the 
veteran's service-connected back and 
bilateral shoulder disabilities produce 
in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected 
back and bilateral shoulder disabilities.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


